Formal sitting - 20th anniversary of German reunification
Dear colleagues, ladies and gentlemen, let me, on your behalf, welcome to the European Parliament all our honoured guests. Thank you for coming. Many of us remember - some of us who are very young will know it from history - the reunification of Germany 20 years ago.
Four great world leaders were there: the President of the United States, George Bush senior, the leader of the Soviet Union, Mikhail Gorbachev, the Prime Minister of the United Kingdom, Margaret Thatcher and the President of France, François Mitterrand, and, of course, the foreign ministers of the four countries, negotiating the reunification treaty.
One of the foreign ministers is today with us. I am very glad to welcome to the European Parliament Mr Roland Dumas. We are very glad to see you.
We also greet both German leaders at that time: the Chancellor of West Germany, Helmut Kohl and the Prime Minister of East Germany, Lothar de Maizière. Welcome to the European Parliament, 20 years later.
The European institutions played a very important role in German reunification. I should also like to say on behalf of all of us: welcome home, Enrique Barón Crespo, former President of the European Parliament. Enrique, it is your home! Thank you for coming.
And last, but certainly not least, the President of the European Commission in those times, President Jacques Delors. We are very glad to see you. We are very grateful and we remember very well your speeches from those times. You were a great supporter of German unity and it was very important for all of us. There would be no reunification of Europe without the reunification of Germany. Those days were momentous for our continent and we can be proud of it and we will forever remember those days.
(The House accorded the speaker a standing ovation)
Mr President, Mr Delors, ladies and gentlemen, as I look around, I can spot many well-known and familiar faces here and I am very pleased to see all of you again.
It is a great honour for me to be able to speak to you on this occasion today in the European Parliament. This makes it clear that the reunification of Germany was by no means just a national matter, but also a fundamental European issue. I could even say that by unifying Germany, we have put an end to the misguided nationalism of the European peoples. Therefore, I want to use the opportunity presented by this anniversary and my speech to call on all the people of Europe to strive to achieve all of the things that unite us. Today, 7 October, is an appropriate day for this occasion because it marks the founding of the German Democratic Republic (GDR) 61 years ago. For 40 years, the Day of the Republic was celebrated lavishly and even ostentatiously on 7 October.
However, I became Prime Minister in order to abolish the GDR and to lead the East Germans into unity. At no point did we have the opportunity to resolve the open German question except in the context of European unity. The European Union, based on the foundations of the Treaty of Rome, has shown that the countries of Europe have learnt the right lessons from the horrors of two world wars. In 1957, Chancellor Konrad Adenauer ensured that the treaties enshrined the full membership of the East Germans in the case of reunification. This turned the intention behind the preamble to the German constitution, which refers to acting on behalf of those who have been prevented from participating, into a practical policy. As a result, the German question always remained on the agenda, because it was also one of the keys to overcoming the division of Europe. The two things are inextricably linked: the war which was started and lost by Germany and the Iron Curtain which divided Europe.
One particularly tragic aspect of this was that those people who were particularly hard hit by the Iron Curtain were the same people who had suffered most under National Socialism. Neither the uprisings in East Berlin in 1953 and in Poland and Hungary in 1956, nor the Prague Spring of 1968, succeeded in seriously shaking the foundations of communist rule. However, from this moment on, many people across the Eastern bloc states knew that the system that we lived under could not be reformed, but only overcome. This insight represented a bleak hope which we continued to cherish in the face of difficult circumstances and the behaviour of those in power, but which most people, including me, believed would not be fulfilled in their lifetimes.
Freedom had no voice. It was a time of oppressive silence and paralysis. However, all of this changed in October 1978 with the election of a Polish cardinal as Pope. His faith and his words alone unsettled the intolerant regimes. Firstly, the Polish people and then the whole world realised that this man said what he believed and believed what he said. John Paul II was the first conspicuous sign of the winds of change which would blow across Europe from then on and which, in 1989, would become a storm of upheaval.
(Loud applause)
The strikes in Danzig in 1980 and the founding of the first free trade union in the Eastern bloc made it clear that a process had been started that could no longer be stopped. The decisive factor in all of this is that none of the peoples were fighting just for themselves. Anyone who called communism into question was doing so on behalf of everyone. Perhaps that is an ironic result of internationalism. Tadeusz Mazowiecki and Lech Wałęsa not only changed their own world, but also ours. We Germans have a great deal to thank the Polish people for.
(Loud applause)
Today, we should also remember the names of other figures who were representative of many people. I will only mention Andrei Sakharov and Václav Havel, who had already pulled stones out of the wall in Berlin long before it actually fell in 1989.
(Applause)
I would also like once again to emphasise our respect and gratitude towards Hungary which was the first country to be brave enough to open its borders.
(Applause)
It was a time when people acted on behalf of one another, because of their longing for freedom. This upheaval was a genuine joint effort and its most important result should and must be a lasting European community. Therefore, we should see these experiences as a challenge to search in Europe from now on for the things which unite us.
(Applause)
I will not forget how John Paul II in his speech at the Brandenburg Gate in 1996 said, looking back, that people had been separated from one another by walls and lethal borders. In this situation, the Brandenburg Gate in November 1989 bore witness to the fact that people were shaking off and destroying the yoke of oppression. The closed Brandenburg Gate stood as a symbol of separation. When it was finally opened, it became a symbol of unity and a sign of the fact that the call in the German constitution for the completion of the unity of Germany had been achieved in freedom. Now, people could rightly say that the Brandenburg Gate had become the gate of freedom. I would like to add to what he said, if I may do so as a Protestant from Brandenburg and a descendant of the Huguenots, that with the fall of the Berlin Wall, the Brandenburg Gate has become a symbol of European unity. We Germans would not be doing justice to our national unity if we did not see it as a contribution to the unity of Europe, following the historical events which I have outlined here.
(Applause)
The first and the only free elections to the East German Volkskammer on 18 March 1990 resulted in a parliament which represented a true cross-section of the population and expressed the vitality and persuasive power of democracy as a form of government. A total of 93.4% of the electorate turned out to vote in the elections. I believe that this is a record which will not be matched in the near future. No one was left untouched by these elections. History will see them as astonishing proof of the fact that we East Germans, after liberating ourselves in the autumn of 1989, succeeded in introducing democracy to our country in the spring of 1990. The people of the GDR acted confidently and responsibly and did justice to their newly acquired freedom. Democracy and freedom are not simply abstract concepts. They permeate and define all aspects of our lives.
On the 20th anniversary of these elections to the Volkskammer, I said in the Reichstag, and I would like to reinforce this once again here, how important it was that the Volkskammer immediately made it clear to all our neighbours that the changes in the GDR and the reunification of Germany were not a cause for concern. The parliament immediately, and of its own free will, admitted responsibility for the whole of German history. It bowed its head before the victims and guaranteed our Polish neighbours secure borders. It also asked for forgiveness for the GDR's involvement in crushing the Prague Spring. It did all of this before choosing a new government, because the new era after the end of the Cold War was to be a time of reconciliation, peace and community. This admission of responsibility alone represented the beginning of the work of the only freely elected East German Parliament. Everything that followed was linked to this admission and was the consequence of it, so to speak. This admission remains valid even now that the GDR has come to an end and it represents an obligation to search in everything we do for those things which unite us in Europe.
The East German Parliament gave me the responsibility of putting in place the process which would bring about the unity of the two states. I would like to emphasise that all of us at that time were only able to achieve those things that had long since become clear as a result of the people's enthusiasm for unity. The elections on 18 March 1990 were also a plebiscite on the German question. However, we still had to devote ourselves to drawing up treaties and putting in place regulations covering an almost endless number of problems. All areas of society were subjected to fundamental change. The German states were reintroduced, the separation of powers was re-established, the state under the rule of law was restored and education, the police and the administrative bodies were all democratised. One decisive factor was the reintroduction of local self-government which went back to Stein and Hardenberg's reform of Prussia and which allowed the people to take part in free local elections on 6 May 1990. We also drew up the major national treaties on the economic, currency and social union, the treaty of unification and, finally, the 2+4 treaty with the Allied powers - I am very pleased to see Roland Dumas here - which we signed in Moscow on 12 December.
(Applause)
In those six months, we achieved a huge amount and we are justified in referring to this as the most hardworking parliament in our history.
I remain grateful to this day for the fact that all our partners were highly committed comrades-in-arms. There are so many names which I could refer to at this point, but I would just like to mention Mikhail Sergeyevich Gorbachev and George Bush senior. The speech about a common European house was one of the main starting points for Gorbachev's policy of glasnost and perestroika. It finally opened a door to unity for the Germans. For this reason, we should never forget that Russia is an important part of this European house and that our partnership with Russia is essential to our survival.
(Applause)
On the basis of the Atlantic Alliance, George Bush provided special protection for our right to self-determination. I would also like to mention the name of Jacques Delors, who achieved a great deal as President of the European Commission and who provided us with indispensable help in the process of bringing about German unity. He was a true friend to the people of Germany. Many thanks!
(Applause)
I remain certain that the reunification of Germany would not have received such broad acceptance and cooperation if it had not been supported in the old Federal Republic by Helmut Kohl, who is undisputedly a very great European.
(Applause)
Two important things came together here. In an unrivalled act of self-liberation by peaceful means, the East Germans overthrew an oppressive regime and brought down the wall. Through democratic elections, they succeeded in bringing about fundamental change. With heads held high, the East Germans said 'We are the people' and then, a few weeks later, 'We are one people'. Those who achieved so much in such a short time should be full of self-confidence and pride. They have every reason to believe that they can withstand what we are now referring to as a crisis and that they will emerge stronger from every crisis. We have experience of transformation.
(Applause)
On the other hand, we have also realised that we are part of this great community of European peoples and part of the Atlantic Alliance. Other states and peoples have also defended our freedom and have done everything in their power to help us to achieve unity. Therefore, it is important for us to remind ourselves and future generations that we Germans were ourselves responsible for the defeat and division of our country. We have our friends, neighbours and partners to thank for our unity and freedom.
(Applause)
However, reunification did not just create the Germany that we know today. It also, of course, brought about fundamental changes in the old Federal Republic and throughout Europe. This process of change is continuing undiminished. Our people and our country were able to stop running round in circles over the German question. Instead, they could seriously dedicate their efforts to achieving the other great objective which is embodied in the German constitution and that is, promoting peace throughout the world by acting as an equal member of a united Europe. Now we want to be, and we are in a position to be, the driving force behind European unity and a guarantor of peace in the world, because we have achieved our unity peacefully, in cooperation with our neighbours, and we largely owe it to those neighbours. However, above all, we see this task as a valuable service provided by our country. This will allow us to put something into practice externally which internally represents the decisive content of democracy. Democracy is much less a type of state and much more a genuine service offered by everyone to the community and for the common good. More than any other type of regime, democracy calls for everyone to take action and to become involved.
The same applies to the social market economy, which is more than just an economic system. It requires and encourages a sense of responsibility among all citizens. It puts the common good before self-interest and it uses property in the service of the community, without which it cannot be guaranteed. In one way or another, we must keep saying to ourselves that the important issue is to replace division with participation in our country and in Europe. However, participation does not mean that everyone is given something. Instead it means that everyone can contribute something and needs to participate.
I am increasingly concerned about the growing contempt for the rights which form the foundation for our freedom. The authenticity and the power of democracy come solely from the attitude of the citizens. This concept of citizenship is what allows us to live together as a community and encourages us always to search for those things which unite us. We are part of a community of peoples who guarantee the rights of citizens, strive for peace and prosperity and want to live in peace. In my opinion, the continent on which we live will have a positive future if it can find the centre point of these values of justice, democracy, peace and freedom and if it can find the unity which we lost after the Second World War. We spoke about the Western alliance, the Eastern bloc and the East-West conflict; we had East and West Berlin; our world was divided into East and West, but it no longer had a centre. An honest search for the things which unite us is also a search for our centre.
Sometimes, it almost makes me feel irritated that all the things which we went without in East Germany and which we longed for over many years are now taken for granted and go almost unnoticed. I am thinking of freedom of travel, of speech, of trade, of the press and of religion. I am thinking of the right to free and fair elections with a secret ballot and the right to codetermination. People nowadays take all of this so much for granted that they hardly notice it any more. There is always a risk that no attention will be paid to these things and that they will not be valued. Sometimes I feel disturbed when I remember how often people tend to gamble away what they have achieved, because they take it for granted and no longer appreciate it. They also make too little effort to expand their achievements.
(Applause)
We are often faced with difficult tasks. Now that we have enlarged the European Union, we also need to give it more depth. However, these tasks are still much more appealing than a relapse into conflict. It is so much better to work together to overcome crises and resolve problems than to face them alone.
(Applause)
The greatest disaster for the peoples of Europe would be a return to a lack of unity. For this reason, and in particular on a day like today, let us search for all the things that unite us. The rights and the freedoms which I have referred to form the heart and the centre of our society and of the European Union and our community of values. These are the things which unite us. From this centre comes the decisive and perhaps the only important duty which is imposed on us as citizens of Europe. We should be prepared to defend these rights and freedoms. The defence of freedom lies at the heart of Europe.
(Applause)
We have learned that freedom is indivisible. It is not possible for one part of a people to be free while the other part lives under an oppressive system, as was the case for us in Germany. The fall of the Berlin Wall and of the Iron Curtain in Europe has not only freed the East Germans and almost all the people of Eastern and Central Europe. It has also made the freedom of the whole of Europe complete. For this reason, the peoples of Europe can only find the things that are their own in the truest sense of the word within the community. We must preserve freedom within our community in order to ensure ourselves a positive future.
The last century, with its climaxes and terrible low points, has taught us one thing. History is not a mysterious destiny that is visited on peoples. History is simply the things which people do. However, it is more difficult to influence people's actions by calling on them to change than it is by setting them a good example. Those things which apply to individuals also apply to members of parliament, governments and entire peoples. We cannot demand that our citizens take a freedom-loving, democratic approach to life. We have to set them an example. Therefore, I am asking you for just one thing today and I am making an urgent call to the peoples of Europe: Let us search for, promote and defend the things which unite us in everything we do. I am grateful that I was permitted to take on responsibility and that as a citizen I am, of course, still responsible for Brandenburg, which is my home, for a united Germany, the fatherland that I love, and for Europe, whose unity will determine our fate and our future.
Thank you very much.
(Loud, sustained applause)
As you have shown, Mr de Maizière, our reunification - the reunification of Germany - started even earlier because we changed our attitude, our approach to our common European history and our common European future. But the most exciting moment was, of course, on 3 October 1990.
You will have realised that I did not welcome to the European Parliament former President of the European Parliament, Hans-Gert Pöttering, because Hans-Gert, you are one of us. You sit here every day and work with us, but we are very glad that we are sitting in your honourable place among us.
Now we have our second honoured speaker, Jacques Delors. First, he was appointed as an advisor to the Prime Minister of France, Jacques Chaban-Delmas. Later, for two and a half years, he was a Member of the European Parliament. Probably not all of us remember that. Later, he was also a Minister of Economy and Finance. He had two terms in office as President of the European Commission. He led the single market project and was a key player in the preparation and implementation of the Maastricht Treaty, which was very important for the whole European Union. He was the founder and the President of the think tank Notre Europe, and some other initiatives.
(Applause)
former President of the European Commission. - (FR) Mr President, Mr de Maizière, Mr Van Rompuy, Mr Barroso, Excellencies, Members of the European Parliament, ladies and gentlemen, barely a year elapsed between the fall of the Berlin Wall and the reunification of Germany.
During the whole of 1989, the peoples of Europe expressed themselves: in Poland, the events that had begun with the Gdańsk strikes in the summer of 1980 led to the Belvedere Agreements between February and April 1989, followed by the first free elections on 4 June 1989; in Czechoslovakia, the people commemorated Jan Palach's sacrifice by fire; in Hungary, they marked the solemn funeral of Imre Nagy, at last rehabilitated; in Bulgaria, President Zhivkov was forced to stand down; and, of course, in East Germany, increasing numbers of people took part in peaceful demonstrations. The people's demands were gaining strength and, on 2 May 1989, the opening of the border between Hungary and Austria enabled some East Germans to cross over to the West.
We therefore witnessed a moment in time when history accelerated, and we must admit that it took us all by surprise. Some of us knew intuitively that there were growing imbalances in the communist countries, but no one could have known that the lid would blow off so fast. 1989 was a year of profound change in many parts of the world, with, as I recall, the fall of the Pinochet dictatorship in Chile and the Tiananmen uprising in China.
To come back to Europe, the events of 1989 could, at any moment, have triggered brutal repression or resulted in bloody conflict, leading to a period of prolonged instability and threats to peace. This did not happen. This is the second lesson, after the one learned from the popular uprising. We, who have lived through these events, must bear witness to them.
Indeed, new generations must be taught about the events of that period, since they did not experience them first-hand. Today, they live in prosperity and peace, while seeing the tensions and revolts that are shaking the world from afar. Therefore, the only images of violence and hatred they see are through the prism of the media. Yet they must store in their memories the all-important fact that it was thanks to the wisdom of a number of world leaders in the years 1989 and 1990 that Europeans were able to live through a transition that was admittedly emotional, but free of any significant bloodshed and dangerous contamination.
(Applause)
I will not name all those leaders - Mr de Maizière has already done so - whose calm under pressure and whose wisdom I have just lauded, for fear of forgetting someone, offending sensibilities, or being misunderstood. Some of them, I should add, have unfortunately suffered the ingratitude of their peoples and their successors. History, I am sure, will correct these errors and omissions and will shine the light of truth on these events.
However, let us return for a moment to the shock of the fall of the Berlin Wall on 9 November 1989. Even before politicians and diplomats had time to catch their breath, the European Community had to respond, if only in terms of the provisions of the Treaty of Rome to which Mr de Maizière has referred. On 11 November, having convened an urgent meeting of the members of the European Commission, I was interviewed on German television and I asserted that the East Germans were free to choose, and that there was a place for them in the European Community. I added, and I quote: 'We are a great community within which we shall together build our destiny to better harness history in the interest of all.'
At the time, it was not possible to say more. It was my duty to send a message of welcome and hope to our East German friends. At the same time, I tried to allay the fears and anxieties felt by many people. From that moment on, many meetings were held between leaders across the world, between the United States and the Soviet Union, between the latter and the Europeans, and between East and West Germany and the four allied powers of World War Two, the 'Two-plus-Four' Process. Meanwhile, progress was being made in the negotiations between the Federal Republic of Germany and representatives of the German Democratic Republic, and primarily between Mr de Maizière and Chancellor Kohl.
This raised many questions, it should be said, within the European Community in light of this radically shifting political landscape. However, the European Community could ultimately only approve and support reunification of the two Germanies, which it did at the European Council meeting held on 24 April 1990 in Dublin. In acting in this way, and in taking note of the assurances given with regard to the lasting and fair nature of the arrangements made in the 'Two-plus-Four' Process, the Community remained true to the values for which it stands: peace, mutual understanding between peoples, and solidarity, especially with all Germans in the East and in the West. Moreover, I cannot help but think that throughout the dark years, the Community's very existence, and not just its material prosperity, always stood as a reference point and a beacon for the peoples living under the communist yoke.
Indeed, let me just remind you: the Community was moving in concert with these events. As early as July 1989 - as Mr Dumas will remember, as he was one of the people involved - even before the fall of the Wall, the Commission had persuaded the G7 to adopt a plan to help the countries of Central and Eastern Europe. The spirit of openness and a favourable predisposition towards enlargement had already been formally confirmed. Nevertheless, after the fall of the Wall, the German question, it has to be said, was a major concern. What path would reunited Germany choose?
On 19 November 1989, on the initiative of Mr Mitterrand, an extraordinary European Council met to pave the way for regular consultations between the two Germanies and their partners. A long presentation by Chancellor Kohl summed up the situation which, of course, was still necessarily in flux. History had begun on its accelerated course.
The European Parliament was also very active and attentive during this time. Its debates reflected the questions being asked about the future of Germany and the risk, feared by many MEPs, of a slowdown in the European integration process, after the boost given by the Single European Act of 1987. On 28 November 1989, Parliament adopted a very important resolution affirming, and I quote: 'All European peoples, including the Polish people, have, in accordance with the Helsinki Final Act, the right to live within secure borders as currently defined.' In this way, the European Parliament referred to one of the most difficult debates, which was resolved by maintaining the Oder-Neisse border.
On 17 January 1990, I stood before the European Parliament as President of the European Commission and stated that, and I quote: 'East Germany is a separate case. It belongs within the Community, if that is what it wants.' This prospect led your Parliament to set up a temporary commission to study the impact of the German reunification process on the European Community. That commission, which was composed, I must stress, of highly experienced individuals including several ministers for foreign affairs, effectively dispelled doubts about the integration of the East German Länder, and paved the way for it. This is a useful reminder for sceptics of all persuasions that, thanks to the European Parliament, the concept of a pluralist and living democracy is not a vain hope but a reality. The commission demonstrated it on that occasion.
(Applause)
All things considered, we should not underestimate the achievements and influence of European integration, regardless of the obstacles standing in its way. Of course, I will not attempt to single out the most important facts and ideas that were able to influence this great liberation movement.
Undoubtedly what comes first is the people's ability to stand up to oppression, to express their thirst for freedom, and to quietly display their courage. However, it would be remiss of me not to recall the appeals made by John Paul II, and particularly his call made to the Polish people at a critical juncture: 'Have no fear!' Nor can I forget West Germany's firm but open and generous policy towards the GDR during the years leading up to the fall of the Wall.
Freedom triumphed, but with freedom come obligations. The treaty on the reunification of Germany presented two challenges. The first was for the people of West and East Germany to understand each other. This was met with great presence of mind, understanding and generosity. The second was economic and social, and equally difficult to meet. It required a tremendous effort in the form of massive annual transfers, from the West to the East, of resources amounting to 4-5% of West Germany's national product, or, ladies and gentlemen, EUR 1 400 billion over 20 years. This is without mentioning the other contributions in the form of technical assistance, which was required to restructure the East German economy.
A single figure illustrates the scale of this achievement: over a twenty-year period, per capita income in the GDR went from 40% to 73% of the West Germans' income. The effort will continue over the years to come thanks to the ongoing payment of the solidarity tax - if I am not mistaken, it will continue until 2019. The Germans themselves agree to this. Work still needs to be done to change mindsets as much as economic and social structures.
For its part, the European Community contributed by extending economic and social cohesion policy, which MEPs know well, to the Eastern Länder. While the sums pledged were not on a par with the efforts made by the Germans, the European contributions clearly indicated East Germany's status as a fully fledged participant in the European adventure, the increased human and technical exchanges and the regular dialogue between the European Commission and the leaders of the new Länder. It had been my wish for the Community to do more, but the German leadership, worried about how its partners would react, asked me not to take the Structural Fund effort any further.
Ladies and gentlemen, 20 years later, at a time when, the financial crisis aside, many people are questioning European integration, the 27 Member States are faced with an historic responsibility: to deepen European integration, or to live day to day as a result of compromises that may well be necessary but that do not bode well for the future.
(Applause)
Today, as we joyfully celebrate German reunification, how can we fail to ask Germany what future it sees for Europe? Reunified Germany is the economic powerhouse of the 27 countries that make up the Union. To cite just one figure, Germany produces 25% of the total GDP of the Economic and Monetary Union (EMU). I refer to the EMU because, whether we like it or not, it is the strongest link between the European nations that share the same currency, with the rights, but also the obligations, that this entails. Many people in Europe perhaps tend to forget this.
(Applause)
In geopolitical terms, Germany is today poised between the European Union and the rest of the large European continent. This is a strong and, in many ways, attractive position, which raises many questions both within and outside of Germany. The Germans themselves agree with this view, as the White Paper on security in Germany clearly shows. I quote: 'An important role in the future shaping of Europe, and beyond, falls to united Germany because of its size, population figures, economic power and geographical location at the heart of the continent.'
We are therefore no longer in the pre-1989 period, when Germany showed restraint and tact, for reasons that everybody could understand and even be thankful for. This very restraint caused successive German governments to take the lead in European integration, especially when it came to abandoning the mighty Deutschmark - and I say the mighty Deutschmark because it is 10 Marks and is the symbol of Germany's rebirth - in exchange for the euro, for the single currency.
These remarks, far from being nostalgic, are an appeal by one of Europe's activists, and are directed not only at Germany, whose reunification we are celebrating, but at all the Member States. Are the values handed down to us by the founding fathers of Europe still meaningful? Do they still prevail? The legacy we have been given has more to do with why we want to live alongside one another than with the treaties, which are merely necessary institutional agreements.
However, I would not wish to end on this slightly pessimistic note, with this question mark hanging over matters. No, emphatically not. What I retain in my memory and in my heart is that night of 3 October, when the President of the European Parliament, Mr Barón Crespo, and I had the pleasure and honour of being invited to that memorable evening gathering in the former Reichstag. The leaders of West and East Germany enthusiastically came together in an atmosphere marked by solemnity and joy. All Europeans would have shared that deep emotion.
After the ceremony I wanted to experience what a nation was feeling by going out on to the streets of Berlin. There, too, I saw only solemnity and joy; there was no fanfare or ostentatious demonstrations. It was a quiet night that everyone was savouring by reflecting on the separations of the past, on the anguish of families torn apart by an arbitrary act of history; a quiet night during which I thought of our Europe, freed from hatred and conflict, a Europe that I wanted to be at the same time united, strong and generous.
You will surely agree that so much remains to be done to consolidate our achievements and progress into the future.
(The House accorded the speaker a standing ovation)
We remember, Mr Delors, your speech at the College of Europe in Bruges at the beginning of 1990. It was about German reunification, and German reunification, in your words, was the best way for better coordination in Europe and a better future for Europe. It was a great and visionary speech.
Thank you very much for your speech today as well.
Let me thank our honourable guests from Spain, from France, from Germany, and the presidents of our institutions, the Commission and the Council, for being together with us. We will now hear the European anthem.